DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment dated 5/14/2021 has been considered and entered into the record.  Claims 1, 8, and 12 have been amended to now require the first or second base material surfaces to have releasability.  Hata does not teach releasability on either of the first or second base material surfaces.  Accordingly, the previous rejection based upon Hata is hereby withdrawn.  New claims 15–20 have been added.  A new ground of rejection is set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3–20 are rejected under 35 U.S.C. 103 as being unpatentable over Hata in view of Hata (WO 2011/024539 A1) in view of Jiang (US 2010/0310809 A1).
Hata teaches an expansion device comprising a film of aligned carbon nanotubes, wherein the film is stretched over an intermediate layer, or spacer, containing gaps.  Hata abstract, description, Fig. 3h.  The intermediate layer in turn attaches the nanotube film layer with an underlying, first flexible substrate layer 2.  Id. description.  A second set of substrates 16 overlay the aligned carbon nanotube film, with its first and second surfaces, 18, and a first surface of the first flexible substrate material (base) layer 12.  

    PNG
    media_image1.png
    386
    699
    media_image1.png
    Greyscale

Hata teaches that the expansion device is used to detect stretching or strain by using a base material that is stretchable in at least one direction, such as polydimethylsiloxane.  Hata description.  As shown in the Figures, the aligned nanotube film may be directly applied to the stretchable base or through the use of an intermediate layer.  See id. Figs. 3a–3h.  Accordingly, it would have been obvious to have added a second (or more) set of spacers, aligned carbon nanotube film, and second set of substrates on the opposite or second surface of the first flexible substrate layer 2 to detect strain on both sides of the expansion device, thereby forming the laminates of claims 11 and 12.  As shown above, Hata further teaches the claimed “second base material comprising a third base material surface facing the second sheet surface” 16 and a third base material 19, such that the second base material 16 may serve as a “spacer.”
The stretchable substrate is preferably uniform in thickness (i.e., smooth) in order to accurately measure strain.  Id. description.  Therefore, the surface roughness of the stretchable substrates is a result-effective variable affecting the quality of strain  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Hata does not teach releasability on either of the first or second base material surfaces.
Jiang teaches a protective device comprising a base film, a first carbon nanotube film, and a first protecting film, wherein the first protecting film includes a release layer and may be in contact with the nanotube film.  Jiang abstract.  The release layer may also be applied on both sides of the device such that a second release layer is applied to the base film.  See id. ¶ 36, 37, Figs. 6, 7.  The release layer can be made of silicon, cross-linkable silicone, paraffin, polytetrafluoroethylene, or any combination thereof.  Id. ¶ 27.
It would have been obvious to the ordinarily skilled artisan to have added the protective films to both faces of the Hata expansion device such that the release layers of the protective films face the expansion device in order to protect the expansion device from damage.  See Jiang ¶ 8.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3–20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786